Citation Nr: 1740903	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  14-30 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).   


FINDING OF FACT

The Veteran's only period of active duty service was from May 1960 to September 1963; he did not serve in the Republic of Vietnam or otherwise during a period of war.


CONCLUSION OF LAW

The Veteran does not have the requisite wartime service to establish basic eligibility for VA nonservice-connected pension benefits.  38 U.S.C.S. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to VA nonservice-connected pension benefits based on his period of active duty service from May 1960 to September 1963.  As will be explained, his claim must be denied.

Service during a period of war is a threshold requirement for nonservice-connected pension benefits.  See 38 U.S.C.S. §§ 1521(a), (j).  Specifically, in order to establish eligibility for those benefits, the evidence must reflect that the Veteran served in the active military, naval, or air service 1) for ninety days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.S. § 1521(j); 38 C.F.R. § 3.3(a)(3).  

The term "period of war" for pension purposes means the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.S. § 1501(4); 38 C.F.R. § 3.2.  As relevant here, the Korean conflict ended on January 31, 1955, and the next formally defined period of war was the Vietnam era.  See 38 C.F.R. §§ 3.2(e), (f).  With regard to the Vietnam era, the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, is the established period of war in the case of a Veteran who actually served in the Republic of Vietnam during that period.  The period beginning August 5, 1964, and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  38 C.F.R. § 3.2(f).

In this instance, the Veteran's period of service from May 1960 to September 1963, which the Board notes did not include service in the Republic of Vietnam, occurred outside of a "period of war" as defined by statute.  Indeed, the Veteran has not asserted otherwise.  Rather, he has explicitly requested a "waiver" of the wartime service requirement.  In support of that request, he has submitted correspondence describing his duties while serving aboard a ship that participated in the naval blockade during the Cuban Missile Crisis of October 1962.  He has stated that the "spirit of war" was pervasive during the crisis; that "many men feared for their lives as we realized we were on the brink of nuclear war;" and that he felt he was in more danger serving in the blockade during that crisis than were some individuals who had never served outside of the continental United States but nevertheless met the minimum wartime service requirement.

The Board is grateful for the Veteran's service and is sympathetic toward his situation.  However, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.S. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Indeed, "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).  Therefore, as the Veteran does not meet the basic eligibility requirements for VA nonservice-connected pension benefits, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


